Citation Nr: 0007619	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a severed 
left Achilles tendon, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1996.  The case was previously remanded in 
September 1997, and in December 1997 in the veteran appeared 
at the Montgomery, Alabama, RO for a videoconference before 
the undersigned, sitting in Washington, D.C.  The Board 
remanded the case for further development in March 1998.


FINDING OF FACT

Residuals of a severed left Achilles tendon are manifested by 
traumatic arthritis, limitation of motion, pain, weakness, 
instability, and occasional swelling.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for 
residuals of a severed left Achilles tendon have been met of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, Part 4, Codes 5010, 5271 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his disability constitutes a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); Schafrath.  

A.  Factual Background

Service medical records reveal that, in November 1952, while 
stationed in Indiana, the veteran sustained a complete 
laceration of the Achilles tendon of the left leg at the 
insertion of the os calcis, due to an accidental ax wound 
which occurred while the veteran was fighting a brush fire.  
The veteran was immediately transferred to a hospital, and, 
shortly after his admission, he underwent a surgical repair 
of the Achilles tendon, with wire.  His post-operative course 
was uneventful.  After approximately one-half of the muscle 
mass which had atrophied had been regained by physical 
therapy, he was given a 30 day convalescent leave, following 
which more vigorous physical therapy was instituted, as well 
as a pad for his painful heel.  At the time of his discharge 
in February 1953, he was able to lift the entire weight of 
his body with his Achilles tendon.  

Service department records also show that the veteran's 
entire period of service was domestic.  

In June 1953, the veteran underwent a VA exam.  On 
examination, there was considerable enlargement at the site 
of the incision.  The upper portion of the tendon was 
somewhat smaller than on the right and the left calf was 5/8 
inches less in circumference than the other side.  Function 
of all other muscles of the foot, including dorsiflexion, 
adduction and abduction , was normal, but it was almost 
impossible for him to raise his weight on the left foot.  It 
was noted that although full restoration of function would be 
expected with such an injury, it had not happened.  He had 
about 3/5 of normal strength.  X-rays disclosed soft tissue 
swelling, but no bone or joint changes.  

Based on this evidence, the veteran was granted service 
connection and awarded a 20 percent rating for muscle injury, 
group XI, residual severed tendo-Achilles, in July 1953, 
effective the date of separation in February 1953.  

On a VA examination in September 1958, there was no obvious 
deformity, but palpation revealed some thickening at the 
point of insertion of the Achilles tendon into the os calcis.  
Measurements at the malleoli level disclosed equal 
circumferences.  There was 1/4 to 1/2 inches of atrophy of the 
left calf muscles, as compared to the right.  There was full 
range of motion without complaint of tenderness, and he was 
able to bear weight on the left foot, although he complained 
of pain after a few seconds.  The diagnosis was history of 
severed left Achilles tendon with residual weakness and 
intermittent discomfort.  

Based on these findings, by rating action dated in October 
1958, the veteran's rating for residuals of the severed 
Achilles tendon was reduced to 10 percent, effective in 
December 1958, where it has remained.

The veteran filed his claim for an increased rating in 
January 1995, stating that he had been having a lot of 
problems with his leg and feet.  

In July 1995, the veteran underwent a VA examination to 
assess muscle damage, which noted no tissue loss, and no 
apparent muscle penetration.  There were no adhesions.  There 
was a previous division of the left Achilles tendon, but no 
damage to bones, joints or nerves.  The left ankle was weaker 
than the right, and there was evidence of pain.  X-rays 
disclosed calcification the Achilles tendon, with no other 
bony abnormality.  The diagnosis was traumatic division of 
the left Achilles tendon with residual traumatic arthritis.  

An examination of the joints in January 1996 disclosed 
plantar flexion in the left ankle to 48 degrees and 
dorsiflexion to 4 degrees.  Flexion and extension strength 
were less in the left ankle than in the right ankle.  

At his hearing before the undersigned in December 1997, the 
veteran testified that his left ankle disability had become 
worse over the years, and was manifested by pain, occasional 
swelling, and a tendency to give way.  He was unable to do 
long-distance trucking anymore.  

In May 1998, a VA examination was conducted.  The veteran 
stated that his ankle was so bad in service that they wanted 
to amputate his leg.  However, he recovered, and his leg did 
not bother him until 1989, and since then it had been 
progressively worsening.  His leg bothered him at work, 
because he used it to depress the clutch while driving 
trucks.  On examination, there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  He walked with a moderate limp, favoring the left 
leg.  He did not use an appliance.  Dorsiflexion was 17 
degrees and plantar flexion was to 40 degrees in the left 
ankle.  The diagnosis was post-traumatic sequelae of division 
of the left Achilles tendon, with loss of function due to 
pain.  It was felt that pain significantly limited the 
functional ability of the use of the ankle over time.  The 
physician believed that symptoms of arthritis in the ankle 
were duplicative of the postoperative residuals of a severed 
Achilles tendon.  X-rays showed a soft tissue calcification 
with small bony defect in the left superior calcaneus, 
probably related to old trauma, with no other bony 
abnormality.  

Another VA examination was conducted in July 1998.  The 
veteran stated that he had been injured in service by an ax 
and that he had had to wear a cast for one year, and that it 
had been bad ever since.  He claimed to have pain, weakness, 
stiffness, swelling, heat and redness, instability, giving 
way, locking, fatigability, and lack of endurance.  He stated 
that he had had to quit his job as trucker in 1993 due to 
arthritis in his ankles.  Range of motion in the left ankle 
was limited to 14 degrees of dorsiflexion and 36 degrees of 
plantar flexion.  At that point, pain began.  There was 
objective evidence of painful motion, instability, weakness, 
and tenderness.  There was no edema, effusion, redness, heat, 
abnormal movement, or guarding of movement.  He walked with a 
noticeable limp, without an appliance.  X-rays showed 
evidence of inflammatory change at the insertion of the 
tendon onto the calcaneus, possibly bursitis, and dystrophic 
calcification within the distal aspect of the Achilles 
tendon, probably due to old trauma.  The diagnosis was 
postoperative degenerative joint disease of the left ankle 
with loss of function due to pain, confirmed by X-ray.  After 
an examination of the scars, the examiner concluded that the 
veteran's ankle disability, age and emphysema caused him to 
be unemployable.  

Records and statements have been received on several 
occasions from February 1993 to December 1998 from the 
veteran's private physician, R. Lowe, M.D.  The treatment 
records show his treatment for a variety of complaints from 
January 1987 to May 1998, including pain in the left ankle 
and arthritis in the left ankle.  In addition, pain and 
swelling of the left foot was noted in July 1997.  In May 
1998, it was noted that he had an old injury to he left 
ankle, and that the pain in the left ankle was worse, and 
that he had trouble walking at times.  

Dr. Lowe also submitted several written statements regarding 
the veteran's condition and treatment.  In December 1995, he 
wrote that he had seen the veteran occasionally for ankle 
pain.  In November 1998, he wrote that the veteran stated 
that he had been wounded in the lower leg when he was in 
Korea, and that his pain continued to get worse.  In December 
1998, he wrote that the veteran had been hit by a bullet in 
his left ankle in the Korean War in 1951, where he was with 
an antiaircraft unit.  He was taken to a hospital behind the 
lines and transferred to a hospital in Indiana where he 
stayed for six months, and was discharged with 30 percent 
disability.  Currently, the veteran had pain in the left 
ankle whenever he tried to do anything, and was unable to 
stand or walk for hardly any time without pain.  He felt the 
veteran's 30 percent disability rating should be returned to 
him.  

B.  Analysis

The veteran's disability has been evaluated under diagnostic 
code 5311, which concerns Muscle Group XI, and encompasses 
the posterior and lateral crural muscles and the muscles of 
the calf, and their functions include propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of 
the toes, and flexion of the knee.  Under this section, a 10 
percent evaluation is warranted for moderate disability of 
the muscles of Group XI, while a 20 percent evaluation is in 
order for moderately severe disability.  Severe disability 
warrants a 30 percent rating.  38 C.F.R. Part 4, Code 5311 
(1999).  

Currently, the veteran is in receipt of a 10 percent 
disability rating, which reflects moderate muscle injury.  
Moderate disability of the muscles is shown by through and 
through or deep penetrating wounds of short track by a single 
bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile, and with 
residuals of debridement or prolonged infection.  The history 
of a moderate muscle disability includes service department 
records of in-service treatment for the wound and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly a lowered 
threshold of fatigue after use which affects the particular 
functions controlled by the injured muscles.  Objective 
findings include small or linear entrance and (if present) 
exit scars which indicate a short track of the missile 
through muscle tissue, some loss of deep fascia or muscle 
substance, impairment of muscle tonus and loss of power, or a 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2) (1999).

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound, by a small 
high velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3) (1999).

Although the veteran has some weakness on the left side, as 
compared to the right, he does not have any of the other 
symptoms of moderately severe muscle injury, particularly 
loss of deep fascia or muscle substance.  The examination to 
assess muscle damage in July 1995 noted that there had been 
no tissue loss and no apparent muscle penetration, and the 
diagnosis was residual traumatic arthritis.  The remainder of 
the medical evidence shows that the veteran currently has 
posttraumatic degenerative joint disease of the left ankle 
with loss of function due to pain, confirmed by X-ray, due to 
his Achilles tendon injury.  His private physician has also 
diagnosed arthritis of the left ankle.  Moreover, the 
examiner in May 1998 believed that symptoms of arthritis in 
the ankle were duplicative of the postoperative residuals of 
a severed Achilles tendon.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  The Board may change a diagnostic code, if 
the reason for the change is adequately explained.  Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Because the veteran's current 
symptoms have been medically attributed to arthritis, which 
has been determined to be posttraumatic, rather than muscle 
damage, it is our opinion that the veteran's disability is 
more appropriately rated under the diagnostic code pertaining 
to arthritis.  A change in diagnostic code is also 
appropriate, because of the medical conclusion that the 
symptoms were duplicative; hence, a separate rating would not 
be applicable.  See Esteban v. Brown, 6 Vet.App. 259, 262 
(1994).  It should also be pointed out that this does not 
affect the protection of his 10 percent rating, under 
38 C.F.R. § 3.951 (1999).  

Diagnostic Code 5010 provides that traumatic arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. Part 4, 
Code 5010 (1999).  Moderate limitation of motion of the ankle 
warrants a 10 percent evaluation, while a 20 percent 
evaluation is warranted for marked limitation of motion of 
the ankle.  38 C.F.R. Part 4, Code 5271 (1999).  

On the most recent examination, the veteran's range of motion 
was limited to 14 degrees of dorsiflexion and 36 degrees of 
plantar flexion, by pain.  Normal range of motion is 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  
See 38 C.F.R. § 4.71, Plate II (1999).  Thus, the veteran's 
limitation of motion cannot be considered to be "marked."  
However, also for consideration is the extent to which 
factors such as pain on motion, weakened movement, excess 
fatigability, lost endurance, swelling or incoordination, 
cause functional impairment.  See 38 C.F.R. §§ 4.40, 4.45 
(1999), DeLuca v. Brown, 8 Vet.App. 202 (1995).  When 
evaluating functional loss due to pain, the pain must be 
supported by "adequate pathology," such as injury to the 
muscle, bone, ligaments, or nerves. See 38 C.F.R. §§ 4.40, 
4.45 (1999).  

The range of motion on the most recent examination was noted 
to stop when pain began; accordingly, pain has already been 
taken into consideration in limitation of motion.  However, 
the veteran also has weakened movement, and instability was 
noted on the July 1998 VA examination.  In addition, the 
veteran testified that he has occasional swelling, and 
swelling was noted in Dr. Lowe's records in July 1997.  
Moreover, the functional impairment is supported by adequate 
pathology, shown on X-rays.  Consequently, the Board 
concludes that the veteran's testimony and written 
contentions and the clinical findings, when considered in 
conjunction with functional loss due to factors such as 
weakness, intermittent swelling, and instability, reflect 
that the veteran's current symptomatology more nearly 
approximates "marked" limitation of motion of the left 
ankle.  Accordingly, a 20 percent rating is warranted, based 
on limitation of motion due to traumatic arthritis.  See 
38 C.F.R. § 4.7; 38 C.F.R. Part 4, Codes  5010, 5271 (1999); 
Deluca.  

However, an evaluation in excess of 20 percent is not 
warranted.  In this regard, all of the symptomatology 
attributed to the veteran's service-connected left Achilles 
tendon injury residuals has been considered in assigning the 
20 percent rating, and there are no other symptoms which are 
not "duplicative of or overlapping with the symptomatology" 
of the condition.  See 38 C.F.R. § 4.14 (1999); Esteban, 
supra.  In reaching this determination, we have considered 
all evidence of record, including Dr. Lowe's letter, dated in 
December 1998, stating that the veteran's 30 percent rating 
should be "returned" to him.  However, aside from the 
colorful account of the veteran's inservice injury presented 
in this letter, which is contradicted by the record, the 
evidence also fails to show that the veteran ever had a 30 
percent rating for the disability in the past, although he 
was, for a period of nearly five years, assigned a 20 percent 
rating.  

Preliminary review of the record reveals that the RO 
expressly declined referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

An evaluation of 20 percent for residuals of a severed left 
Achilles tendon is granted, subject to regulations governing 
the payment of monetary benefits.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

